                                                                                    ^ i—. w   .   ■   -

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA                                                5^5
                                        Alexandria Division




UNITED STATES OF AMERICA,

       vs.                                            Case No. l;18-cr-89(TSE)

JERRY CHUN SHING LEE,

       Defendant.



                                 PRAECIPE FOR SUBPOENA

       It is respectfully requested that the Clerk of said Court issue subpoenas as indicated

below for appearance before said Court at Alexandria, Virginia in United States District Court at

1:00 o'clock p.m. on the 23'"^ day of April, 2019, then and there to testify on behalf ofthe
defendant.


40 Blank Subpoenas ^20 sets)

       This 11^*^ day of March, 2019.
                                              Respectfully submitted,

                                              JERRY CHUN SHING LEE
                                              By Cojunsel


                                              Nina J. Ginscjprg(VSB V
                                             DiMuroGinsberg,PC
                                             1101 King Street, Suite 610
                                             Alexandria, VA 22314
                                             (703)684-4333
                                             (703)548-3181 (facsimile)
                                             nginsberg@dimuro.com
                                             Counselfor Jerry Chun Shing Lee
AO 89 (Rev.08/09)Subpoena to Testify at a Hearing or Trial in a Criminal Case


                                      United States District Court
                                                                         for the

                                                         Eastern District of Virginia
                  United States of America
                                 V.

                JERRY CHUN SHING LEE                                               Case No. 1:18CR89

                             Defendant


                    SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

To:




       YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.
Place of Appearance: UNITED STATES DISTRICT COURT                                  Courtroom No.: qqq
                             401 Courthouse Square
                             Alexandria, VA 22314
                                                                                   Date and Time: 04/23/2019 1:00 pm
          You must also bring with you the following documents, electronically stored information, or objects(blank ifnot
applicable)'.




         (SEAL)


Date:       03/11/2019
                                                                                   CLERK OF COURT



                                                                                            Signature ofClerk or Deputy Clerk



The name, address, e-mail, and telephone number ofthe attorney representing (name ofparty)                      Jerry Chun Shing Lee
                                                   , who requests this subpoena, are:
Nina J. Ginsberg. Esquire
VSB# 19472
DiMuroGinsberg, PC
1101 King Street, Suite 610
Alexandria, VA 22314
nginsberg@dimuro.com
703-684-4333
